PER CURIAM.
AFFIRMED.
SMITH, ZEHMER, and ALLEN, JJ., concur.
ON MOTION FOR CERTIFICATION
PER CURIAM.
We grant appellant’s motion and certify the following question of great public importance that was also certified in Tillman v. State, 586 So.2d 1269 (Fla. 1st DCA 1991):
Does it violate a defendant’s substantive due process rights when he is classified as a violent felony offender pursuant to section 775.084, Florida Statutes (1989), and thereby subjected to an extended term of imprisonment, if he has been convicted of an enumerated violent felony within the previous five years, even though his present offense is a nonviolent felony?1
SMITH, ZEHMER, and ALLEN, JJ., concur.

. We decline to certify the following question requested by appellant’s motion because the issues were not raised in the briefs filed in this court:
If section 775.084, Florida Statutes (1989), authorizes habitual violent felony sentencing for a criminal defendant who is currently being sentenced for a nonviolent offense, does the statute violate the constitutional principles of equal protection, due process, double jeopardy, or ex post facto?